          Case
          Case 2:18-cv-00337-JAD-BNW
               2:18-cv-00337-JAD-BNW Document
                                     Document 35
                                              34 Filed
                                                 Filed 09/21/20
                                                       09/16/20 Page
                                                                Page 1
                                                                     1 of
                                                                       of 7
                                                                          7


1    AARON D. FORD
      Attorney General
2    MATTHEW P. FEELEY (Bar No. 13336)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Avenue
     Suite 3900
5    Las Vegas, Nevada 89101
     (702) 486-3120 (phone)
6    (702) 486-3773 (fax)
     Email: mfeeley@ag.nv.gov
7
     Attorneys for Defendants
8    Brian Williams, Dwight Neven,
     Marlyn Ortiz, and Vironica Banks
9
10                           UNITED STATES DISTRICT COURT

11                                   DISTRICT OF NEVADA

12   BRETT COMBS,                                         Case No. 2:18-cv-00337-JAD-BNW

13                     Plaintiff,

14   v.                                               STIPULATION AND ORDER TO
                                                        EXTEND DISCOVERY AND
15   STATE OF NEVADA, et al.,                           SCHEDULING DEADLINES

16                     Defendants.                               (First Request)

17

18         Plaintiff Brett Combs, pro se, and Defendants Brian Williams, Dwight Neven,
19   Marlyn Ortiz, and Vironica Banks, by and through legal counsel, Nevada Attorney General
20   Aaron D. Ford, and Deputy Attorney General Matthew Feeley, hereby submit their
21   Stipulation and Order to Extend Discovery and Scheduling Order Deadlines (First
22   Request) pursuant to Fed R. Civ. P. 6(b)(1) and LR 26-3 for an additional six months.
23                    MEMORANDUM OF POINTS AND AUTHORITIES
24   I.    BACKGROUND
25         Plaintiff Brett Combs (Combs) filed a Civil Rights Complaint pursuant to 42 U.S.C.

26   Section 1983 arising from events that allegedly occurred while Combs was previously

27   incarcerated by the Nevada Department of Corrections (NDOC). Combs is presently an

28   inmate incarcerated at USP Florence, a Federal Prison in Colorado. Defendants are current



                                            Page 1 of 7
           Case
           Case 2:18-cv-00337-JAD-BNW
                2:18-cv-00337-JAD-BNW Document
                                      Document 35
                                               34 Filed
                                                  Filed 09/21/20
                                                        09/16/20 Page
                                                                 Page 2
                                                                      2 of
                                                                        of 7
                                                                           7


1    and former employees of the NDOC. As the facility in which Combs is housed is a federal

2    facility, it does not fall within the authority of the NDOC. None of the Defendants are

3    associated in any way with the federal prison and undersigned counsel, Nevada State

4    Deputy Attorney General Matthew Feeley, does not represent the federal facility or any of

5    its employees.

6          Combs has been held under lockdown (presumably for security and COVID-19

7    related reasons) and as such Combs has allegedly not had access to his law library or the

8    ability to send out legal mail. Additionally, Combs and undersigned counsel have had

9    difficulty in communicating with one another. Combs represents that he may soon be

10   transferred back to Nevada and may be assigned to a halfway house wherein he would

11   more freely be able to litigate his case as well as communicate with undersigned counsel.

12   As such, Combs requests, and Defendants stipulate to, this present request for an extension

13   to the remaining scheduling deadlines.

14   II.   PROCEDURAL HISTORY

15         On May 6, 2019, Plaintiff Brett Combs, pro se, filed an Amended Complaint. ECF
16   No. 8. On June 5, 2019, this Court issued a Screening Order, wherein this action was stayed
17   for 90 days to allow the parties an opportunity to settle their dispute by way of an Early
18   Mediation Conference (EMC). ECF No. 9. The EMC was ultimately held on October 11,
19   2019 with no settlement reached. ECF No. 21.
20         On December 17, 2019, Defendants filed their Answer to Plaintiff’s First Amended
21   Complaint. ECF No. 28.
22         On June 11, 2020, the Court issued its Scheduling Order. ECF No. 32. The Court set
23   the following dates:
24         Amend pleadings:                                     August 9, 2020
25         Close of Discovery:                                  September 8, 2020
26         Discovery Motions:                                   September 22, 2020
27         Dispositive motions:                                 October 8, 2020
28         Joint pretrial order:                                November 8, 2020.



                                              Page 2 of 7
            Case
            Case 2:18-cv-00337-JAD-BNW
                 2:18-cv-00337-JAD-BNW Document
                                       Document 35
                                                34 Filed
                                                   Filed 09/21/20
                                                         09/16/20 Page
                                                                  Page 3
                                                                       3 of
                                                                         of 7
                                                                            7


1           If dispositive motions are filed, the date for filing the joint pretrial order will be
2    suspended until 30 days after a decision on the dispositive motions or until further order
3    of the Court. ECF No. 32.
4           The parties hereby request an extension to the dates set by the current Scheduling
5    Order.
6    III.   APPLICABLE LAW
7           Fed R. Civ. P. 6(b)(1) provides in pertinent part:
8                 When an act may or must be done within a specified time, the
                  court may, for good cause, extend the time:
9
                         (A) with or without motion or notice if the court acts, or if
10                           a request is made, before the original time or its
                             extension expires. . .
11

12          Additionally, Local Rule 26-3 (revised April 2020) provides as follows:

13                A motion or stipulation to extend any date set by the discovery
                  plan, scheduling order, or other order must, in addition to
14                satisfying the requirements of LR IA 6-1, be supported by a
                  showing of good cause for the extension. A motion or stipulation
15                to extend a deadline set forth in a discovery plan must be received
                  by the court no later than 21 days before the expiration of the
16                subject deadline. A request made within 21 days of the subject
                  deadline must be supported by a showing of good cause. A request
17                made after the expiration of the subject deadline will not be
                  granted unless the movant also demonstrates that the failure to
18                act was the result of excusable neglect. A motion or stipulation to
                  extend a discovery deadline or to reopen discovery must include:
19
                  (a) A statement specifying the discovery completed;
20
                  (b)A specific description of the discovery that remains to be
21                completed;

22                (b) The reasons why the deadline was not satisfied or the
                      remaining discovery was not completed within the time limits
23                    set by the discovery plan; and,

24                (c) A proposed schedule for completing all remaining discovery.

25   IV.    ARGUMENT
26          There is good cause to extend the remaining scheduling deadlines because Combs
27   has been unable to litigate his case from the federal prison USP Florence.
28



                                              Page 3 of 7
          Case
          Case 2:18-cv-00337-JAD-BNW
               2:18-cv-00337-JAD-BNW Document
                                     Document 35
                                              34 Filed
                                                 Filed 09/21/20
                                                       09/16/20 Page
                                                                Page 4
                                                                     4 of
                                                                       of 7
                                                                          7


1             A.    Meet and Confer of the Parties
2             Although not without difficulty, undersigned counsel has been able to recently
3    communicate with Combs. Exhibit A, Declaration of Counsel, at ¶5. Combs has an outside
4    contact by the name of Gale Sanders (Sanders). Exhibit A at ¶6; see also Exhibit B, email
5    from Gale Sanders; see also Exhibit C, email from Brett Combs. Sanders is the president
6    of Destination Freedom, a nonprofit organization created to assist prisoners. Exhibit A at
7    ¶6, see also Exhibit B, see also https://destination-freedom.org/about-us, last retrieved on
8    September 15, 2020. Sanders is not an attorney and does not represent Combs. Exhibit A
9    at ¶7.
10            Sanders contacted undersigned counsel and informed him of the service Corrlinks,
11   an email service for federal inmates. Exhibit A at ¶8; see also Exhibit B. Undersigned
12   counsel set up an account with Corrlinks and was able to exchange emails with Combs.
13   Exhibit A at ¶9; see also Exhibit C. Additionally, after numerous attempts, undersigned
14   counsel was able to set up a phone call with Combs which took place on September 10,
15   2020. Exhibit A at ¶11.
16            As explained in Combs’ email, Combs “will stipulate to the continuance” and “I
17   (Combs) don’t get on this much (Corrlinks) because we are locked down constantly and
18   there are 100 people trying to use 5 computers in an hour, same goes for the phones but
19   there are only 4 of them and people get 15 minutes on them a piece.” Exhibit C. Combs,
20   anticipating being sent to a halfway house in Nevada, asked undersigned counsel for an
21   extension and the parties agreed to request an additional six months. Exhibit A at 12-15.
22            B.    Information Required by Local Rule 26-4
23                  a.    Discovery Completed
24            On August 26, 2020, Combs served interrogatories on each of the defendants as well
25   as a combined request for production of documents on the defendants. Defendants have not
26   yet responded.
27

28



                                              Page 4 of 7
          Case
          Case 2:18-cv-00337-JAD-BNW
               2:18-cv-00337-JAD-BNW Document
                                     Document 35
                                              34 Filed
                                                 Filed 09/21/20
                                                       09/16/20 Page
                                                                Page 5
                                                                     5 of
                                                                       of 7
                                                                          7


1                 b.     Discovery that Remains to be Completed
2          Defendants have yet to respond to Combs’ discovery requests. Additionally, the
3    parties intend to propound additional written discovery on each other, and Defendants may
4    depose Plaintiff in this matter.
5                 c.     Reasons Why the Deadlines Were Not Satisfied
6          A request made after the expiration of the subject deadline will not be granted unless
7    the movant also demonstrates that the failure to act was the result of excusable neglect.
8    LR 26-4. Here, the parties can show that the reasons why the deadlines were not satisfied
9    were a result of excusable neglect.
10         Combs is being held in an out of state federal prison. Combs, as discussed in his
11   attached email, has had a difficult time with the case workers, has had case workers fail to
12   notify him of case information relating to this case as well as other cases in New Mexico
13   (NM), he is in lock down, he rarely gets to use the computers, he rarely gets to use the
14   phones, and he has been in and may return to quarantine. Exhibit C.
15         Undersigned counsel, a Nevada State Deputy Attorney General, is generally able to
16   facilitate communication with inmates held by the NDOC. However, here, undersigned
17   counsel has no such privilege or additional ability to do the same with an inmate held by a
18   federal prison in Colorado. Combs filed a Notice of Change of Address on May 17, 2018
19   instructing correspondence be sent to “my attorney” Dayton Parcells III in Los Angeles,
20   California. ECF No. 4. Dayton B. Parcells III however has not made an appearance in this
21   matter and has never made any indication that he represents Plaintiff. Although
22   undersigned counsel has been in contact with Gale Sanders, she is not an attorney and does
23   not represent Combs. Although Combs communicates through Parcells and Sanders, they
24   are not his counsel of record. Undersigned counsel has only recently been able to set up a
25   Corrlinks account to email with Combs; however, counsel cannot send discovery, or any
26   attachments via Corrlinks.
27

28



                                             Page 5 of 7
           Case
           Case 2:18-cv-00337-JAD-BNW
                2:18-cv-00337-JAD-BNW Document
                                      Document 35
                                               34 Filed
                                                  Filed 09/21/20
                                                        09/16/20 Page
                                                                 Page 6
                                                                      6 of
                                                                        of 7
                                                                           7


1           Combs incarceration in USP Florence in Colorado has made it difficult for both
2    parties to conduct any discovery in this matter and the parties submit that this constitutes
3    excusable neglect for not having done so.
4                    d.    Proposed      Schedule       for     Remaining      Discovery      and
5                          Scheduling Deadlines
6           The parties propose the following new discovery and scheduling deadlines:
7           Close of Discovery:                                        March 15, 2021
8           Discovery Motions:                                         March 29, 2021
9           Dispositive motions:                                       April 8, 2021
10          Joint pretrial order:                                      May 7, 2021.
11          If dispositive motions are filed, the date for filing the joint pretrial order will be
12   suspended until 30 days after a decision on the dispositive motions or until further order
13   of the Court.
14   V.     CONCLUSION
15          Plaintiff has allegedly been unable to litigate his claims from inside a federal prison.
16   The parties have been extremely hampered in their ability to conduct discovery. Combs
17   and undersigned counsel have spoken on the phone and agree that a six-month extension
18   to the scheduling deadlines is appropriate.
19   Dated this 16th day of September, 2020.                  Dated this 16th day of September, 2020.
20    IT IS ORDERED that ECF No. 34 is GRANTED in part and DENIED in part. ECF No.
     By:  /s/granted
      34 is   Brett Comb
                     to the extent that the parties shall beBy:/s/
                                                              given Matthew     Feeley
                                                                     a four month   extension of the
21       BRETT COMBS
      deadlines   they seek 1 to extend. It is denied to the     MATTHEW FEELEY
                                                             extent that the parties seek (Bar   No. 13336)
                                                                                            to extend the
                    Pro Sefour months. The parties may seek Deputy
         Plaintiffbeyond
      deadlines                                                  another Attorney
                                                                           extensionGeneral
                                                                                      if they cannot
22    safely complete discovery in this time.                    Attorney   for Defendants
23    IT IS SO ORDERED                                ORDER
24    DATED: 9:55 am, September 21, 2020
          IT IS SO ORDERED.
25
            Dated:                                      ____________________________________
26                                                      UNITED STATES DISTRICT JUDGE
      BRENDA WEKSLER
27    UNITED STATEIS MAGISTRATED JUDGE

28          1 Brett Combs is unable to sign this document, however, submits that he has agreed
     to this extension as stated in Exhibit B, Email from Brett Combs.

                                                 Page 6 of 7
          Case
          Case 2:18-cv-00337-JAD-BNW
               2:18-cv-00337-JAD-BNW Document
                                     Document 35
                                              34 Filed
                                                 Filed 09/21/20
                                                       09/16/20 Page
                                                                Page 7
                                                                     7 of
                                                                       of 7
                                                                          7


1                                 CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney General,
3    and that on September 16, 2020, I electronically filed the foregoing STIPULATION AND
4    ORDER TO EXTEND DISCOVERY AND SCHEDULING DEADLINES (First
5    Request) via this Court’s electronic filing system. Parties who are registered with this
6    Court’s electronic filing system will be served electronically. For those parties not
7    registered, service was made by depositing a copy for mailing in the United States Mail,
8    first-class postage prepaid, at Las Vegas, Nevada, addressed to the following:
9          Brett Combs
           c/o Dayton B. Parcells III
10         Parcells Law Firm
           1901 Avenue of Stars
11         Suite 1100
           Los Angeles, California 90067-6002
12         Plaintiff, Pro Se
13

14
                                                 /s/ Cathy L. Mackerl
15                                               Cathy L. Mackerl, an employee of the
                                                 Office of the Nevada Attorney General
16

17

18

19

20

21

22

23

24

25

26

27

28



                                             Page 7 of 7
